Citation Nr: 0022931	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  97-23 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for a cervical spine 
disability, currently evaluated as 30 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to July 
1959.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  By rating 
action dated March 1996, the RO increased the 10 percent 
evaluation then in effect for degenerative arthritis, 
residuals of a cervical spine injury, to 20 percent, 
effective September 1995.  In an October 1996 rating 
decision, the RO assigned a 30 percent evaluation for the 
veteran's service-connected cervical spine disability, 
effective September 1995.  It was subsequently concluded in a 
September 1998 rating action that the 30 percent evaluation 
was effective June 1995.  The veteran continues to assert 
that a higher rating should be assigned.  

It was noted in a July 1997 Department of Veterans Affairs 
(VA) examination that degenerative disc disease of the 
cervical spine had been shown on magnetic resonance imaging.  
The current evidence of record reasonably infers a claim for 
service connection for neurological disability of the 
cervical spine.  Akles v. Derwinski, 1 Vet. App. 118 (1991).  
The VA is obligated to consider all issues reasonably 
inferred by the evidence of record, even if the veteran does 
not directly raise such issues.  See Douglas v. Derwinski, 2 
Vet. App. 435, 438-40 (1992) (citations omitted).

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


REMAND

The veteran argues that a higher rating is warranted for his 
cervical spine disability.  The veteran was examined by the 
VA in October 1998.  Although this examination was primarily 
for his service-connected residuals of a fracture of the 
right scapula and clavicle, the Board points out that 
findings pertaining to the cervical spine were included.  
However, a supplemental statement of the case summarizing 
these findings was not prepared as required.  See 38 C.F.R. 
§ 19.31 (1999).  

The veteran apparently continues to receive treatment for his 
cervical spine at Group Health Cooperative of Puget Sound.  
It is not clear if all these records have been associated 
with the claims folder.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his cervical spine 
disability since 1997.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran, and that have 
not already been associated with the 
claims folder.  The requested records 
should specifically include those from 
Group Health Cooperative of Puget Sound.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to determine 
the nature and extent of his cervical 
spine disability.  All necessary tests 
should be performed.  The examiner is 
requested to furnish an opinion as to 
what symptoms are related to the 
veteran's degenerative arthritis of the 
cervical spine, and those associated with 
any other disability, to include any 
neurological impairment, of the cervical 
spine.  The rationale for any opinion 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

3.  Thereafter, the RO should furnish the 
veteran a supplemental statement of the 
case that summarizes all pertinent 
evidence received since the March 1998 
supplemental statement of the case.  The 
veteran should then be provided a 
reasonable period of time in which to 
respond.

Thereafter, the case should then be returned to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




